Title: To Thomas Jefferson from Arthur S. Brockenbrough, 10 August 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


            Dear Sir,
            
              
              Friday 10t Augt ‘21
          I am informed you wish a tuscan Cornice put up within the arcade at Hotel B– with a view to œconomise. I directed the interior of the Hotels to be finished without cornices, and intended to bring down the ceiling of the arcade of Hotel B & finishit without a cornice, but if you prefer the cornice I will direct it to be done you will please let me know soon in what way it shall be done—respectfully your Obt sevtA.S. Brockenbrough